UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4172


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TAVON MCPHAUL, a/k/a Block,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:12-cr-00616-MJG-3)


Submitted:   May 14, 2015                   Decided:   June 3, 2015


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Beth M. Farber, HARRIS O’BRIEN, New York, New York, for
Appellant. Rod J. Rosenstein, United States Attorney, Bonnie S.
Greenberg, Assistant United States Attorney, Benjamin M. Block,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tavon McPhaul seeks to appeal his conviction and sentence

after pleading guilty.               McPhaul’s attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising

the issue of whether McPhaul waived the right to appeal his

conviction and sentence, but concluding that he knowingly and

intelligently did so and there are no meritorious grounds for

appeal.      The Government has moved to dismiss the appeal based in

part on the appeal waiver.             McPhaul was notified of his right to

file a pro se supplemental brief but has not done so.

      “Plea    bargains       rest   on   contractual        principles,    and     each

party should receive the benefit of its bargain.”                      United States

v.   Blick,    408 F.3d 162,    173   (4th      Cir.   2005)     (citation    and

internal quotation marks omitted).                    “A defendant may waive the

right   to    appeal    his    conviction       and    sentence   so    long   as   the

waiver is knowing and voluntary.”                 United States v. Davis, 689
F.3d 349, 354 (4th Cir. 2012) (citing United States v. Marin,

961 F.2d 493, 496 (4th Cir. 1992)).                    We review the validity of

an appeal waiver de novo “and will enforce the waiver if it is

valid and the issue appealed is within the scope of the waiver.”

Id. at 354-55 (citing Blick, 408 F.3d at 168).

      Upon review of the plea agreement and the transcript of the

Fed. R. Crim. P. 11 hearing, we conclude that McPhaul knowingly

and voluntarily waived his right to appeal his conviction and

                                            2
sentence.     Moreover, in accordance with Anders, we have reviewed

the record for any potentially meritorious issues that might

fall outside the scope of the waiver and have found none.

      Accordingly, we grant the Government’s motion to dismiss

the appeal.     This court requires that counsel inform his or her

client, in writing, of his or her right to petition the Supreme

Court of the United States for further review.             If the client

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.            Counsel’s

motion must state that a copy thereof was served on the client.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                 DISMISSED




                                    3